Case: 13-3106    Document: 6     Page: 1   Filed: 06/05/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                KATRINA A. RANDOLPH,
                      Petitioner,
                            v.
           SMITHSONIAN INSTITUTION,
                  Respondent.
                __________________________

                        2013-3106
                __________________________

   Petition for review of the Merit Systems Protection
Board in No. DC315H120325-I-1.
              __________________________

                       PER CURIAM.
                       ORDER
    The court considers whether this appeal should be
dismissed as untimely.
    Katrina A. Randolph petitions for review of a Febru-
ary 22, 2013 decision by the Merit Systems Protection
Board. Her petition was initially received by the court on
April 25, 2013. Via a letter, the court returned Ms. Ran-
dolph’s petition to her because it appeared to have been
received out of time. A response, received by this court on
May 6, 2013, was submitted on Ms. Randolph’s behalf.
Case: 13-3106        Document: 6   Page: 2   Filed: 06/05/2013




KATRINA RANDOLPH V. SMITHSONIAN INSTITUTION                2

That response was construed as a notice of appeal and
was docketed as the present appeal.
      Accordingly,
      IT IS ORDERED THAT:
    (1) Katrina A. Randolph and the Smithsonian Insti-
tution are directed to respond within 30 days from the
date of filing of this order concerning whether this peti-
tion should be dismissed.
      (2) The briefing schedule is stayed.


                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk



s23